t c memo united_states tax_court richard r rehn and deborah s wheeler petitioners v commissioner of internal revenue respondent docket no 4805-11l filed date maris baltins for petitioners catherine lee campbell for respondent memorandum opinion pugh judge petitioners while residing in arizona petitioned the court for review of respondent’s two notices of determination concerning collection action s under and or sustaining the notice_of_intent_to_levy and unless otherwise indicated all section references are the internal revenue continued the filing of a notice_of_federal_tax_lien with respect to petitioners’ outstanding federal_income_tax liabilities for and currently this case is before the court on respondent’s motion for summary_judgment under rule a filed date the court ordered petitioners to respond to the motion and they did so and a hearing on the motion was held on date the issue for decision is whether respondent may proceed with the collection action identified in the notices of determination background the following facts are based on the parties’ pleadings and respondent’s motion including the attached affidavits and exhibits on date respondent issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice to petitioners with respect to their outstanding federal_income_tax liability on date respondent issued a final notice_of_intent_to_levy and notice of your right to a hearing levy notice to petitioners with respect to their outstanding federal_income_tax liability in response on date petitioners mailed to respondent form request for a collection_due_process or equivalent_hearing for the continued code of as amended and in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure tax_year in an attachment to form petitioners wrote t he filing of a f ederal tax_lien will cause an economic hardship to the taxpayers on date respondent issued a lien notice to petitioners for their tax_year in response mr rehn mailed to respondent form for that year in letters dated date settlement officer carleen powers so powers informed mr rehn that the appeals_office had received his request for an administrative hearing and scheduled a telephonic equivalent_hearing for tax_year and a telephonic administrative hearing for tax_year for date on date so powers informed ms wheeler of her telephonic administrative hearing for tax_year for date the letters stated that the telephonic hearing would be the primary opportunity to discuss the collection action on date petitioners submitted form_656 offer in because petitioners’ hearing request as to the lien notice was not timely they received an equivalent_hearing only sec_301_6330-1 q a- c7 i proced admin regs we do not have jurisdiction to review respondent’s decision letter regarding that lien notice see 129_tc_160 aff’d 586_f3d_1213 9th cir nor did petitioners seek review in their petition we discuss it here because the hearings on the lien notice and the levy notice were combined before appeals and therefore the administrative record addresses both on date respondent filed a motion to dismiss for lack of jurisdiction and to strike as to deborah s wheeler for the taxable_year on date we granted respondent’s motion compromise oic with respect to their and outstanding federal_income_tax liabilities citing as grounds both doubt as to collectibility and effective tax_administration petitioners also submitted form 433-a collection information statement for wage earners and self- employed individuals on form 433-a petitioners listed zero income and over dollar_figure in monthly expenses as well as two different addresses for real_property owned rented or leased petitioners also submitted form 433-b collection information statement for businesses during the date telephonic hearing so powers informed petitioners that they were not current with their estimated_tax payments for and that in the event their return showed a deficiency their oic would be rejected so powers also informed petitioners that their expenses exceeded the allowable amounts for vehicle housing utilities and out-of-pocket medical_expenses so powers requested forms 433-a for both households stating she needed to know which children lived with which parent as to the tax_liability petitioners’ counsel stated that no tax would be owed for and therefore estimated_tax payments were not required the administrative record does not show a response to so powers’ request petitioners’ case then was transferred to settlement officer laura lisanti so lisanti so lisanti’s notes in the case activity report record included her initial conclusion that expenses for maintenance for two households were not necessary absent a special circumstance on date so lisanti left a voice mail with petitioners’ counsel advising him that petitioners had days to pay estimated_tax for and or their oic would be rejected a date letter from so lisanti informed petitioners that the appeals_office had received their request for an administrative hearing and scheduled a telephonic hearing for the levy and the lien notice for date the letter also requested form 433-a from petitioners along with recent federal_income_tax returns and proof of estimated_tax payments for a second demand letter with that same date also indicated that petitioners had an outstanding federal_income_tax liability and were not current with their estimated federal_income_tax payments which caused respondent to reject petitioners’ oic so lisanti advised petitioners that the appeals_office would sustain the rejection of the oic unless petitioners made payments to bring themselves into compliance with respect to their income_tax_liability and estimated_tax liability totaling dollar_figure by date by voice mail date and followup letter and telephone conversation on date petitioners’ counsel asked so lisanti to transfer the case to seattle washington for a face-to-face hearing so lisanti discussed the request with her supervisor and her supervisor recommended against transfer because it appeared to be more for the convenience of petitioners’ counsel than for petitioners petitioners did not provide any other written response to the date letters in the second telephonic administrative hearing ultimately held on date so lisanti informed petitioners’ counsel that petitioners were behind in their estimated_tax payments and did not qualify for a face-to-face hearing she asked whether petitioners had any issues to discuss other than their request for a transfer and a face-to-face hearing and petitioners’ counsel said they did not on date the determination notices sustaining the disputed collection actions were issued on date the court remanded the case to clarify what constituted the administrative record on date respondent issued a supplemental notice_of_determination concerning collection action s under and or after a hearing with petitioners’ counsel on date on the administrative record the parties agreed at the hearing before the court on date that the administrative record before us is the complete record discussion i summary_judgment where the material facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary and potentially expensive trial fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 aff’d 17_f3d_965 7th cir we have reviewed respondent’s motion and the documents submitted in support and we have considered petitioners’ response and the arguments of the parties at the date hearing while petitioners vigorously sought a trial they agreed at the hearing that our review is limited to the administrative record see 568_f3d_710 9th cir aff’g tcmemo_2006_166 and aff’g and vacating decisions in related cases they also agreed that the administrative record before us is complete and did not identify any material factual disputes about the administrative record for trial we are satisfied petitioners sought alternatively to cross-examine the settlement officers or to strike portions of the administrative record relating to the actions of the continued therefore that we may decide this case on summary_judgment and that for the reasons summarized below respondent is entitled to a decision as a matter of law with respect to the collection actions here continued settlement officers because 568_f3d_710 9th cir aff’g tcmemo_2006_166 and aff’g and vacating decisions in related cases limits our review to the administrative record generally we sought to clarify petitioners’ position at the date hearing petitioners argued that cross- examination was necessary to illustrate that the settlement officers did not consider petitioners’ economic hardship and without that the administrative record would be misleading but petitioners also claimed that everything they submitted on economic hardship was included in the administrative record and a careful review would show that the settlement officers did not consider that information we are bound by the administrative record and petitioners have not claimed that there are misstatements save an immaterial one about whether counsel asked for or demanded a transfer of the case therefore we are not convinced that the testimony would be relevant or appropriate here and we also do not believe it would be appropriate to strike portions of the administrative record indeed as we explained at the hearing petitioners’ argument is that the administrative record will show that their economic hardship was not considered therefore we will deny petitioners’ motion to compel respondent to disclose address filed date and petitioners’ motion to strike filed date our findings on what the administrative record shows about what was submitted and what was done with the submitted information appear below finally as to petitioners’ motion in limine filed date to exclude the transcripts for years after the ones involved in the notice_of_determination namely the transcripts for petitioners’ and tax years we agree those should be excluded as they include information not part of the administrative record and therefore will grant petitioners’ motion ii analysis where as here there is no dispute as to the taxpayer’s underlying liabilities we review the appeals office’s determination for abuse_of_discretion 114_tc_176 see also 114_tc_604 an abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir a decision on the basis of an erroneous view of the law or a clearly erroneous assessment of facts would constitute an abuse_of_discretion keller v commissioner f 3d pincite a failure to be current according to petitioners at the time the oic was submitted there was no indication that they were not in compliance with their federal_income_tax obligations and therefore sustaining the rejection of the oic was an abuse_of_discretion it is not an abuse_of_discretion for an appeals_office to consider a taxpayer ineligible for an oic because of failure to be current on estimated_tax payments sec_301_6320-1 q a-d8 d q a-d8 proced admin regs t he irs internal_revenue_service does not consider offers to compromise from taxpayers who have not filed required returns or have not made certain required deposits of tax see 129_tc_107 holding that reliance on a failure to pay current taxes in rejecting a collection alternative does not constitute an abuse_of_discretion friedman v commissioner tcmemo_2013_44 at holding that the settlement officer did not abuse his discretion by refusing the taxpayers’ collection alternative when they failed to make their estimated_tax payments there is no dispute that at the time that petitioners’ oic was rejected they had an outstanding federal_income_tax liability and were not current with their estimated federal_income_tax payments the administrative record establishes that petitioners were informed multiple times before their offer was rejected that they needed to be in compliance and later that they were not current with their and tax obligations the fact that petitioners might have been in compliance at the time they filed their oic in that their federal_income_tax return for was not yet due and they claimed at the time that no tax would be due for so no estimated_tax payments were required has no bearing on our determination of whether rejection of their oic was an abuse_of_discretion because they did not remain in compliance and had not come back into compliance at the time of appeals’ consideration and ultimate rejection of their collection alternative our opinions have consistently held that rejecting a collection alternative is not an abuse_of_discretion if the taxpayer is not in compliance at the time of appeals consideration see eg scharringhausen v commissioner tcmemo_2008_26 holding that rejecting a taxpayer’s oic was not an abuse_of_discretion when he was not current with his tax_payments as was explained in 412_f3d_819 7th cir aff’g 123_tc_1 it would not do the treasury any good if taxpayers used the money owed for to pay taxes due for the money owed for to pay taxes for and so on that would spawn more collection cycles yet leave a substantial unpaid balance the service’s irs goal is to reduce and ultimately eliminate the entire tax debt which can be done only if current taxes are paid while old tax debts are retired indeed as the record before us demonstrates a failure to be in compliance before appeals consideration is not fatal the irs gives a taxpayer an opportunity to come into compliance and sometimes as here more than one opportunity before rejecting a collection alternative for noncompliance petitioners seem to object that the settlement officer rejected their offer because they were not in compliance but they were warned repeatedly of the consequences therefore we conclude that the settlement officer did not abuse her discretion in sustaining the collection actions on the basis of petitioners’ failure to be in compliance with their tax obligations b face-to-face hearing petitioners also argue that the settlement officer abused her discretion by not granting petitioners’ request for a face-to-face hearing a face-to-face hearing is not a requirement under sec_6330 see 115_tc_329 holding that a hearing by telephone or by correspondence is sufficient to satisfy the requirements under sec_6330 sec_301_6320-1 q a-d6 q a-d7 d q a-d6 q a-d7 proced admin regs we also have held that a taxpayer must provide required returns or make required deposits of tax to be eligible for a face-to-face hearing see campbell v commissioner tcmemo_2013_57 at holding that it is not an abuse_of_discretion for a settlement officer to deny a taxpayer’s request for a face-to-face hearing when a taxpayer fails to supply proof of estimated_tax payments see also sec_301_6330-1 q a-d8 proced admin regs petitioners were not current with their tax_payments and therefore the settlement officer did not abuse her discretion in denying a face-to-face hearing c economic hardship petitioners also assert that the settlement officer ignored their claim of economic hardship and that this constitutes an abuse_of_discretion sec_6343 directs the commissioner to release a levy upon all or part of a taxpayer’s property if he determines that a levy would cause economic hardship to the taxpayer a levy causes economic hardship when the taxpayer would be unable to pay reasonable basic living_expenses sec_301 b i proced admin regs when reviewing a claim of economic hardship the settlement officer considers relevant circumstances such as the taxpayer’s age ability to earn an income number of dependents and status as a dependent id subdiv ii a reasonable basic living_expenses are based on the taxpayer’s circumstances but do not include amounts needed to maintain a luxurious standard of living id subdiv i for the settlement officer to consider economic hardship taxpayers cannot just claim they would suffer economic hardship taxpayers must submit complete and current financial information see picchiottino v commissioner tcmemo_2004_231 wl at at the hearing before the court on date petitioners stated that respondent didn’t want to talk about economic hardship petitioners also stated that during the telephonic hearings they asked respondent to consider all the documents submitted and that petitioners discussed economic hardship all along the administrative record shows petitioners claimed economic hardship in their written correspondence in an attachment to form petitioners state t he filing of a federal_tax_lien will cause an economic hardship to the taxpayers destroying their ability to continue operation of their business which in turn will result in these taxpayers being unable to pay their reasonable basic living_expenses petitioners also submitted forms 433-a and 433-b and a number of financial documents in support the administrative record also shows that neither so powers nor so lisanti ignored the financial information petitioners submitted on date so powers informed petitioners during the telephonic hearing that their expenses exceeded the allowable amounts for vehicle housing utilities and out-of-pocket medical_expenses and requested form 433-a for petitioners’ two households stating that she needed to know which children lived with which parent the forms were not submitted at an administrative hearing a taxpayer is expected to provide relevant information required by the appeals_office for its consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs the administrative record also shows that so lisanti noted that expenses for the maintenance of two households were not necessary expenses absent a special circumstance her date letter regarding the date administrative hearing also requested form 433-a from petitioners as of date petitioners had failed to submit a new form 433-a or other documentation responding to the questions raised regarding the level of expenses for the two households finally the case activity report notes that so lisanti asked petitioners’ counsel in their last date telephonic conference whether there were any issues other than the request that petitioners be granted a face-to-face hearing in seattle washington he indicated there were not we therefore conclude that petitioners put forward financial information regarding economic hardship and that the settlement officers reviewed the available financial information petitioners disagree with the decision reached by the settlement officers and seem frustrated that the settlement officers sought more information and that they would not agree to another hearing this time face to face in a different city in which petitioners apparently planned to discuss their economic hardship but we cannot conclude that the request for additional information was an abuse_of_discretion we do not conduct an independent review and substitute our judgment for that of the settlement officer murphy v commissioner t c pincite while petitioners claim they were not given a chance to discuss economic hardship the record shows that they had two telephonic hearings and were afforded opportunities to submit additional information we accept petitioners’ response that the settlement officer would not discuss economic hardship in the final conversation with petitioners’ counsel but that petitioners’ failure to provide additional requested financial information including for example an explanation for the large amounts of their household expenses meant that the settlement officer could not determine whether their living_expenses were reasonable see sec_301_6343-1 proced admin regs although the notice_of_determination does not address economic hardship citing instead failure to provide updated financial information we cannot conclude on this record that the decision to uphold the proposed collection actions was based on an erroneous view of the law or a clearly erroneous assessment of facts under keller v commissioner f 3d pincite d meaningful administrative hearing petitioners argue that they did not receive a meaningful administrative hearing in determining whether a settlement officer abused her discretion the court considers whether the taxpayer’s concerns have been properly addressed in an administrative hearing lewis v commissioner tcmemo_2012_138 wl for example in lewis the taxpayer requested a face-to-face administrative hearing in response to a levy notice because of the complex nature of his case after submitting his financial documents the taxpayer was assigned a nearby settlement officer for a face-to-face hearing id wl at the settlement officer did not afford the taxpayer even a telephonic hearing but rather had one 5-minute telephone conversation to discuss the taxpayer’s request for a face-to-face hearing during which the officer requested more documents id the taxpayer testified that he mailed an assortment of financial documents to the settlement officer id at the settlement officer never received them and never followed up id after days the settlement officer still had not received the additional documents he issued a notice_of_determination sustaining the proposed levy based solely on the taxpayer’s failure to provide the requested information id the court recognized that each individual defect standing alone might be insufficient to find an abuse_of_discretion but that the cumulative effect of such defects demonstrate d that the settlement officer acted both arbitrarily and capriciously in rendering his determination id at the facts before us are not similar to the facts in lewis so powell indicated that the telephonic conferences constituted the administrative hearing letters dated march and date stated that the scheduled telephonic conferences were petitioners’ primary opportunities to discuss the collection action petitioners’ original telephonic administrative hearing took place on date with an additional telephonic hearing on date in both hearings petitioners were represented by counsel as we discuss above the administrative record shows that the settlement officers considered financial information petitioners submitted and requested more information that petitioners did not provide petitioners argue that they wanted a face-to-face hearing in seattle washington to accommodate them the administrative record shows that so lisanti discussed with her supervisor transferring the case to seattle washington the supervisor advised so lisanti to decline the transfer because it appeared to be more for the convenience of petitioners’ counsel than of petitioners so lisanti informed petitioners that a transfer to seattle would be declined because they did not qualify for the collection alternative they were seeking so lisanti also asked petitioners’ counsel whether he wished to discuss issues other than the request for a face-to-face hearing but he did not petitioners also were advised repeatedly of the consequence of failure to be in compliance with current tax obligations on the record before us we cannot conclude that the settlement officer abused her discretion and denied petitioners a meaningful hearing finally we note that at the date hearing on respondent’s motion for summary_judgment counsel for petitioners indicated that their financial condition had improved and sought to negotiate a resolution while we sustain respondent’s notice_of_determination petitioners are still free to negotiate a resolution with respondent that may not be subject_to judicial review as to the years before us we also have considered petitioners’ argument that respondent’s motion was barred by our prior order denying summary_judgment petitioners incorrectly read a denial of a motion not appropriate at this time to be a denial for all time we do not believe the phrase not appropriate at this time can be so construed and in any event will grant respondent’s motion for the reasons stated above we have considered all arguments made in reaching our decision and to the extent not discussed above we conclude that they are moot irrelevant or without merit conclusion on the basis of our review of the administrative record and notice_of_determination the court concludes that the settlement officers satisfied the verification requirements of sec_6330 that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law to reflect the foregoing an order and decision will be entered for respondent
